 

Exhibit 10.3

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (AS AMENDED, THE “ACT”) OR UNDER THE SECURITIES LAWS
OF ANY STATE. THIS SECURITY MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, (B) AN EXEMPTION OR QUALIFICATION UNDER APPLICABLE
SECURITIES LAWS OR (C) AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. ANY ATTEMPT TO TRANSFER, SELL,
PLEDGE OR HYPOTHECATE THIS SECURITY IN VIOLATION OF THESE RESTRICTIONS SHALL BE
VOID.

 

1% SENIOR UNSECURED CONVERTIBLE NOTE

 

$645,000 January 14, 2020

 

FOR VALUE RECEIVED, NETWORK CN INC., a Delaware corporation (the “Company”),
hereby promises to pay to the order of TSANG WAI YEE TERRI, holder of Hong Kong
Identity Card No.: G815027(2), whose address is at House D39, Regalia Bay, 88
Wong Ma Kok Road, Stanley, Hong Kong (the “Holder”), or its registered assigns
or successors in interest or order, without demand, the sum of SIX HUNDRED AND
FORTY-FIVE THOUSAND US DOLLARS ($645,000) (the “Principal”), plus accrued and
unpaid interest thereon on January 13, 2025 (the “Maturity Date”). The following
terms shall apply to this Note:

 

ARTICLE I

 

INTEREST

 

1.1       Interest Rate.  The Company hereby agrees to pay interest to the
Holder in respect of the outstanding Principal, at a per annum rate equal to one
percent (1%) in cash. Such interest shall accrue on the outstanding Principal
from and after the date hereof, and shall be payable semi-annually in arrears
with the first interest payment due on July 13, 2020 and succeeding interest
payments due on the 13th Day of each  July and January thereafter (each, an
“Interest Payment Date”). All computations of interest hereunder shall be made
on the basis of a year of 365 days for the actual number of days (including the
first but excluding the last day) occurring in the period for which such
interest is payable. As used in this Note, “Business Day” means a day, excluding
a Saturday, Sunday, legal holiday or other days on which banks are required to
be closed in the People’s Republic of China, Hong Kong or New York.

 

1.2       Default Redemption.  Notwithstanding anything to the contrary herein,
upon the occurrence and during the continuation of any Event of Default (as
defined in Article 4 hereof), the Holder shall have the right, at its option, to
require the Company to repurchase this Note (or any part thereof), in accordance
with the terms set forth in Article 5 hereof.

 

1.3       No Prepayment.  The Company may not prepay all or any part of the
amounts outstanding under this Note at any time without the express written
consent of the Holder. For the avoidance of doubt, any redemption pursuant to
Article 5 hereof shall not be deemed a prepayment.

 



  

 

 

1.4       Taxes and payment. Any and all payments by the Company to or for the
account of the Holder under this Note shall be made free and clear of and
without deduction for any taxes, except as required by applicable law.  If the
Company shall be required by any applicable law to deduct any taxes from or in
respect of any sum payable under this Note to the Holder, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this ‎ Section
1.4 ), the Holder receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Company shall make such deductions, (iii)
the Company shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law, and (iv) as
promptly as practicable after the date of such payment, the Company shall
furnish to the Holder the original or a certified copy of a receipt evidencing
payment thereof. All payments made by the Company will be pay to the following
bank accounts:

 



Beneficiary Bank: The Bank of East Asia, Limited Bank Code: 015 Beneficiary A/C
No: 015-192-40-400169-0 (HKD) or 015-192-40-400361-8 (USD) Beneficiary A/C Name:
China Times Securities Limited Client’s Account SWIFT Code: BEASHKHH

 

ARTICLE II

 

CONVERSION

 

2.1       Note Conversion. The Holder shall have the right, but not the
obligation, to convert all or any part of the outstanding Principal of this
Note, together with any accrued and unpaid interest thereon to the date of such
conversion, into such number of fully paid and non-assessable shares of the
Company’s common stock, par value US$0.001 per share (the “Common Stock”) or
other securities of the Company as and if required pursuant to Section 2.3(b),
at any time and from time to time prior to the later of the Maturity Date or the
date on which this Note is paid in full, subject to the terms and conditions set
forth in this Article 2, at a conversion price per share of Common Stock equal
to US$1.00 (the “Conversion Price”), as the same may be adjusted from time to
time in accordance with this Note and as proportionally adjusted for any
subdivision, consolidation, reclassification or similar event of the Common
Stock) calculated in accordance with Section 2.3.

 

2.2       Conversion Procedures

 

(a)       In the event that the Holder elects to convert this Note, the Holder
shall give notice of such election by delivering an executed and completed
notice of conversion (a “Notice of Conversion”) to the Company, which Notice of
Conversion shall provide a breakdown in reasonable detail of the Principal,
accrued and unpaid interest amounts being converted and the name of the entity
to be issued the Shares of Common Stock upon conversion.  The date specified in
the Notice of Conversion, or if no date is specified, then the date of the
delivery of the Notice of Conversion, shall be referred to as the “Conversion
Date.”  A form of Notice of Conversion to be employed by the Holder is annexed
hereto as Exhibit A.

 

(b)       Pursuant to the terms of the Notice of Conversion, the Company shall
deliver, or cause to be delivered, such number of Shares of Common Stock (or
other securities of the Company as and if required pursuant to Section 2.3(b))
as determined pursuant to this Note (the “Conversion Shares”) via physical
certificates to the Holder or its assignee (if and as designated in the Notice
of Conversion and to the extent permitted by applicable securities laws). In the
case of the exercise of the conversion rights set forth herein, the conversion
privilege shall be deemed to have been exercised and the Conversion Shares
issuable upon such conversion shall be deemed to have been issued upon the
Conversion Date.  The Holder or its assignee (if and as designated in the Notice
of Conversion) shall be treated for all purposes as the beneficial holder of
such Conversion Shares, unless the Holder provides the Company written
instructions to the contrary.  

 



 -2- 

 

 

(c)       The number of Conversion Shares to be issued upon each conversion of
this Note pursuant to this Article 2 shall be the quotient obtained by dividing
the Principal and accrued interest by the then applicable Conversion Price.  No
fractional shares of Common Stock shall be issued upon any conversion of this
Note.  In lieu of the Company issuing any fractional shares to the Holder upon
any conversion of this Note, the Company shall make an adjustment and payment in
cash to the Holder.

 

(d)        The Company shall deliver or cause to be delivered certificates
representing the Conversion Shares within seven (7) business days of the
Conversion Date (the “Certificate Delivery Date”). If the Holder has made a sale
or transfer of any such Conversion Shares either pursuant to Rule 144 or
pursuant to a registration statement and (1) the Company shall fail to deliver
or cause to be delivered to the Holder by the Certificate Delivery Date, a
certificate representing such Conversion Shares and (2) following the
Certificate Delivery Date the Holder, or any third party on behalf of the
Holder, purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of such Conversion
Shares (a “Buy-In”), then, the Company shall pay in cash to the Holder (for
costs incurred either directly by such Holder or on behalf of a third party) the
amount by which the total purchase price paid for Common Stock as a result of
the Buy-In (including brokerage commissions, if any) exceed the proceeds
received by such Holder as a result of the sale to which such Buy-In relates.
The Holder shall provide the Company written notice indicating the amounts
payable to the Holder in respect of the Buy-In.

 

2.3       Adjustment Events. The Conversion Price and number and kind of shares
or other securities to be issued upon conversion shall be subject to adjustment
from time to time upon the happening of certain events while this conversion
right remains outstanding, as follows:

 

(a)       Merger, Sale of Assets, etc.  If (i) the Company effects any merger or
consolidation of the Company with or into another entity, (ii) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (iv) the Company consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with one or more persons or
entities whereby such other persons or entities (such other persons or entities,
the “Purchasers”) acquire more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the Purchasers or such
other persons or entities associated or affiliated with the Purchasers), or (v)
any “person” or “group” (as these terms are used for purposes of Sections 13(d)
and 14(d) of the 1934 Act) is or shall become the “beneficial owner” (as defined
in Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of the
aggregate Common Stock of the Company (in any such case, a “Fundamental
Transaction”), this Note, as to the Principal and accrued and unpaid interest
thereon, shall thereafter, at the Holder’s election, be deemed to evidence the
right to convert into such number and kind of shares or other securities and
property as would have been issuable or distributable on account of such
Fundamental Transaction, upon or with respect to the securities subject to the
conversion right immediately prior to such Fundamental Transaction.  The
foregoing provision shall similarly apply to successive Fundamental Transactions
of a similar nature by any such successor or purchaser. Without limiting the
generality of the foregoing, the provisions of this Section 2.3 shall apply to
such securities of such successor or purchaser after any such Fundamental
Transaction.

 

(b)       Reclassification, etc.  If the Company at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
Principal hereof and accrued and unpaid interest hereon, shall thereafter be
deemed to evidence the right to convert into an adjusted number of such
securities and kind of securities as would have been issuable as the result of
such change with respect to the Common Stock immediately prior to such
reclassification or other change.

 



 -3- 

 

 

(c)       Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock (whether by a stock split or otherwise), or if a dividend is paid
on the Common Stock in shares of Common Stock, the Conversion Price shall be
proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

 

(d)       Share Issuance.  So long as any amount of this Note is outstanding, if
the Company shall issue any Equity-Linked Securities (as defined below), except
for securities issued or issuable pursuant to an Exempt Issuance (as defined
below), prior to the full conversion or payment of this Note, for a
consideration that is less than the Conversion Price, then, and thereafter
successively upon each such issuance, the Conversion Price shall be reduced to
such other lower issue price.  For purposes of this Note, “Equity-Linked
Securities” means any equity securities of the Company (including any Common
Stock) and any equity-linked securities of the Company (including any
instruments, warrants, options or rights to acquire any equity securities of the
Company). For purposes of this adjustment, the issuance of any Equity-Linked
Securities shall result in an adjustment to the Conversion Price upon the
issuance of such Equity-Linked Security, and again upon the issuance of shares
of Common Stock upon exercise of such conversion or purchase rights if such
issuance is at a price lower than the then applicable Conversion Price. For
purposes of this Article 2, “Exempt Issuance” shall mean (a) the issuance of
shares of Common Stock to employees, consultants, service providers, officers or
directors of the Company, pursuant to any other stock or option plan duly
adopted for such purpose by the Company, (b) the issuance of securities upon the
exercise or exchange of or conversion of any securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Note, provided that such
securities have not been amended since the date of this Note to increase the
number of such securities or to decrease the exercise, exchange or conversion
price of such securities, and (c) the issuance of securities to bona fide third
party purchasers on an arm’s length basis.

 

(e)       Replacement Note. In the event of any partial conversion of the
outstanding Principal and any accrued and unpaid interest under this Note, the
Holder agrees to surrender this Note to the Company and the Company shall issue
to the Holder a replacement Note in the amount of the remaining Principal (and
accrued and unpaid interest, if applicable) after giving effect to such partial
conversion.

 

2.4       Notice as to Adjustments. Whenever the Conversion Price is adjusted
pursuant to this Article 2, the Company shall promptly mail to the Holder a
notice setting forth the Conversion Price after such adjustment and setting
forth a statement of the facts requiring such adjustment.

 

2.5       Reservation and Registration.  The Company covenants that it will at
all times reserve and keep available out of its authorized and unissued shares
of Common Stock for the sole purpose of issuance upon conversion of this Note,
free from all mortgages, charges, pledges, liens, hypothecations or other
security interests (“Liens”), preemptive rights or any other actual contingent
purchase rights of persons other than the Holder, not less than the aggregate
number of shares of the Common Stock as shall be issuable (taking into account
the adjustments and restrictions of this Article 2) upon the conversion of this
Note.  The Company covenants that all shares of Common Stock that shall be so
issuable shall, upon issue, be duly authorized, validly issued, fully paid and
nonassessable and, pursuant to the Registration Rights Agreement, shall be
registered for public sale in accordance therewith.  The Company agrees that its
issuance of this Note shall constitute full authority to its officers, agents,
and transfer agents who are charged with the duty of executing and issuing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock upon the conversion of this Note.

 



 -4- 

 

 

2.6       Transfer Taxes.  The issuance of certificates for shares of the Common
Stock on conversion of this Note shall be made without charge to the Holder
hereof for any documentary, stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates.

 

2.7 Note Transferable. Subject to compliance with applicable laws and the
transfer restrictions set forth in the Agreement, under which this Note was
issued, this Note and all rights hereunder may be transferred, in whole or in
part, without charge to Holder (except for transfer taxes), and, thereafter,
upon surrender of this Note properly endorsed and in compliance with the
provisions of the Agreement; provided, however, that in the event Holder desires
to sell or otherwise transfer this Note to any third party, Holder shall provide
the Company with prior written notice of such sale or transfer (including the
terms and conditions of such proposed sale or transfer) and the Company shall
have a right of first refusal for thirty (30) days following the Company’s
receipt of such notice, at the Company’s option to prepay or redeem this Note or
purchase this Note on the terms set forth in such notice.

 

 

ARTICLE III

 

COVENANTS

 

3.1       Affirmative Covenants of the Company. The Company covenants and agrees
that, so long as all or any of the Principal of this Note remains outstanding,
it shall:

 

(a)       pay and discharge all taxes, assessments and governmental charges or
levies imposed upon it or upon its income and profits, or upon any properties
belonging to it before the same shall be in default; provided, however, that the
Company shall not be required to pay any such tax, assessment, charge or levy
which is being contested in good faith by proper proceedings and adequate
reserves for the accrual of same are maintained if required by generally
accepted accounting principles;

 

(b)       preserve its corporate existence and continue to engage in business of
the same general type as conducted as of the date hereof; and

 

(c)       comply in all respects with all statutes, laws, ordinances, orders,
judgments, decrees, injunctions, rules, regulations, permits, licenses,
authorizations and requirements (the “Requirement(s)”) of all governmental
bodies, departments, commissions, boards, companies or associates insuring the
premises, courts, authorities, officials, or officers, which are applicable to
the Company or its property; except wherein the failure to comply would not have
a materially adverse on (i) the business, property, results of operations or
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole or (ii) the ability of the Company to perform its obligations under this
Note, the Exchange Agreement, the Registration Rights Agreement or the Letter
Agreement (collectively, the “Transaction Documents”); provided that nothing
contained herein shall prevent the Company from contesting the validity or the
application of any Requirements. As used in this Note, “Subsidiary” means, with
respect to a person, any corporation, company (including any limited liability
company), association, partnership, joint venture or other business entity of
which at least a majority of the total voting power of the voting stock is at
the time owned or controlled, directly or indirectly, by such person, and, in
respect of the Company, shall also include any corporation, company (including
any limited liability company), association, partnership, joint venture or other
business entity from time to time organized and existing under the laws of the
People’s Republic of China whose financial reporting is consolidated with the
Company in any audited financial statements filed by the Company with the
Commission in accordance with the Securities and Exchange of 1934 as amended,
together with the rules and regulations promulgated thereunder from time to time
in effect.

 



 -5- 

 

 

3.2       Negative Covenants of the Company. The Company covenants that so long
as all or any of the Principal of this Note remains outstanding, it shall not,
and shall ensure that none of its Subsidiaries shall, without the prior written
consent of the holders of a majority of the principal amount of the Notes:

 

(a)       Charter Documents. Except with respect to any amendment of the
Company’s certificate of incorporation to implement a reverse stock split and
increase or decrease the authorized shares of the Company; modify, alter, repeal
or amend the Company’s certificate of incorporation, by-laws or other
organizational documents or effect any change of legal form of the Company;
provided, however, that the number of Conversion Shares issuable hereunder shall
be adjusted to prevent the dilution of such shares in the event of a reverse
stock split as contemplated under Section 2.3(c) hereof;

 

(b)       Dividends. Declare or pay dividends or other distributions by the
Company or any of its Subsidiaries in respect of the equity securities of such
entity other than dividends or distributions of cash which amounts during any
12-month period that do not exceed ten percent (10%) of the consolidated net
income of the Company based on the Company’s most recent audited financial
statements disclosed in the Company’s annual report on Form 10-K (or equivalent
form) filed with the U.S. Securities and Exchange Commission.

 

(c)       Redemptions or Repurchases. Except for any redemption pursuant to
Article V hereof, redeem or repurchase shares of Common Stock or any other
securities of the Company unless the Holders shall have first received, in
respect of the Notes or the Conversion Shares, an amount in cash equal to the
greater of (i) the Redemption Price and (ii) the amounts the Holders would be
entitled to receive assuming the Conversion Shares are subject the redemption or
repurchase.

 

ARTICLE IV

 

EVENTS OF DEFAULT

 

The occurrence of any of the following events shall constitute an event of
default (“Event of Default “):

 

4.1       Failure to Pay Principal or Interest.  The Company shall fail to pay
the Principal, when due, or any interest or other sum when due under this Note.

 

4.2       Breach of Covenant or Representations and Warranties.  The Company
breaches any covenant or other term or condition of the Transaction Documents
(including but not limited to the conversion obligations in Article 2) in any
material respect, which failure is not cured, if possible to cure, within five
Business Days after the Company has become or should have become aware of such
failure, or any representation or warranty of the Company made in Transaction
Documents shall be false or misleading in any material respect as of the date
hereof.

 

4.3        General Assignment.  The Company or any Subsidiary makes an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.

 

4.4       Bankruptcy. Bankruptcy, insolvency, reorganization, or liquidation
proceedings or other such proceedings or relief under any bankruptcy, insolvency
or restructuring law or any law, or the issuance of any notice in relation to
such event, shall be instituted by or against the Company or any Subsidiary.

 



4.5       Judgments. Any judgment against the Company or any Subsidiary or any
of their property or other assets with actual damages, net of insurance
proceeds, in excess of $1,000,000 and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of thirty (30)
calender days.

 



 -6- 

 

 

4.6       Delisting. The Common Stock shall not be eligible for listing or
quotation for trading on a Trading Market for a period of ten (10) consecutive
trading days, and shall not be eligible to resume listing or quotation for
trading thereon within thirty (30) trading days. As used in this Note, “Trading
Market” means the following markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question: the OTC Bulletin Board,
the New York Stock Exchange, NYSE Alternext U.S. (formerly known as the American
Stock Exchange), the Nasdaq Global Market or the Nasdaq Capital Market.

 

4.7       Stop Trade. Stop trade order imposed judicially or by the U.S.
Securities and Exchange Commission or by the OTC Bulletin Board or other
exchange trading suspension with respect to Company’s Common Stock and such stop
order not being rectified and resumed within thirty (30) trading days.

 

4.8       Non-Registration. The failure to timely file the registration
statements covering the Conversion Shares in accordance with the Registration
Rights Agreement.

 

4.9       Reservation Default. Failure by the Company to have reserved for
issuance upon conversion of this Note the amount of Common Stock as set forth in
this Note and the Transaction Documents.

 



4.10     Cross Default. A default by the Company or any of its Subsidiaries
under any loan, mortgage, indenture, notes, debentures or any other instrument
evidencing any indebtedness of the Company or any of its Subsidiaries in excess
of $1,000,000, that results in acceleration of the maturity of such debt or
liability, or failure to pay any such debt when due.



 

ARTICLE V

 

REDEMPTION

 

5.1       Optional Redemption Rights.  If there is an occurrence of any Event of
Default hereunder, the Holder shall have the right, at its option, to require
the Company to repurchase this Note (the “Redemption Rights”) from the Holder
for an aggregate purchase price in cash equal to 110% of the aggregate Principal
and any accrued and unpaid interest (the “Redemption Price”).  

 

5.2       Redemption Procedures.  The Holder may exercise the Redemption Rights
under Section 5.1 by delivering written notice to the Company (the “Redemption
Notice”).  The Company shall pay the Holder the Redemption Price not later than
thirty (30) Business Days after delivery of such Redemption Notice by the Holder
(the “Redemption Date”), and this Note shall be immediately cancelled and
retired.   If the Redemption Notice shall have been duly given, and if on the
Redemption Date the Redemption Price payable upon repurchase of this Note is
paid or tendered for payment or deposited with an independent payment agent so
as to be available therefor, then notwithstanding that this Note shall not have
been surrendered by the Holder, interest with respect to this Note shall cease
to accrue after the Redemption Date and all rights with respect to this Note
(other than the right to receive the Redemption Price) shall forthwith after the
Redemption Date terminate.

 

5.3       Failure to Pay.  In the event that the Holder exercises the Redemption
Rights and the Company does not have sufficient funds to pay the Redemption
Price in full, this Note and the then outstanding Principal plus all accrued and
unpaid interest thereon shall, notwithstanding the Holder’s surrender of this
Note to the Company pursuant to Section 5.2, remain outstanding until the date
the Holder receives the Redemption Price in full and the Holder shall maintain
all of its rights and remedies under this Note.  For the avoidance of doubt,
interest on the Principal shall continue to accrue to the extent provided in
Section 1.1 until the date the Holder receives the Redemption Price in full.

 



 -7- 

 

 

ARTICLE VI

 

STATUS OF NOTE

 

6.1       Status of Note.  Except for obligations arising from Permitted Liens,
and subject to Section 6.2 below, the obligations of the Company under this Note
shall rank senior to all indebtedness of the Company, whether now or hereinafter
existing. “Permitted Liens” means the individual and collective reference to
any: (a) Liens for taxes, assessments and other governmental charges or levies
not yet due, or Liens for taxes, assessments and other governmental charges or
levies being contested in good faith and by appropriate proceedings for which
adequate reserves (in the good faith judgment of the management of the Company)
have been established in accordance with U.S. generally accepted accounting
principals, consistently applied, and duly reflected in the Company’s financial
statements; (b) Liens imposed by law which were incurred in the ordinary course
of the Company’s business, such as carriers,’ warehousemen’s and mechanics’
liens, statutory landlords’ liens, and other similar liens arising in the
ordinary course of the Company’s business, and which (i) do not individually or
in the aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Company and its consolidated Subsidiaries or (ii) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien; and (c) Liens incurred in connection with lease
obligations, purchase money indebtedness of up to two million dollars
($2,000,000), in the aggregate, incurred in connection with the acquisition of
capital assets and lease obligations with respect to newly acquired or leased
assets, provided that such liens are not secured by assets of the Company or its
Subsidiaries other than the assets so acquired or leased.

 

6.2       Unsecured Debt and Bank Loan Facilities. Notwithstanding anything to
the contrary in Section 6.1 above: (a) the Company may issue unsecured debt
ranking pari passu with this Note so long as the maturity date (and any other
repayment or prepayment date) for such new indebtedness or any other provision
allowing for such indebtedness to be redeemed or put to the Company is later
than the Maturity Date; and (b) the Company may enter into bank loan facilities
that are senior to this Note.

 

6.3       Liquidation. Upon any Liquidation Event, the Holder will be entitled
to receive, before any distribution or payment is made upon, or set apart with
respect to, any other indebtedness of the Company or any class of capital stock
of the Company, an amount equal to the Principal plus all accrued and unpaid
interest thereon.  For purposes of this Note, “Liquidation Event” means a
liquidation pursuant to a filing of a petition for bankruptcy under applicable
law or any other insolvency or debtor’s relief, an assignment for the benefit of
creditors, or a voluntary or involuntary liquidation, dissolution or winding up
of the affairs of the Company.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.1       Non-Waiver and Other Remedies. No course of dealing, failure or delay
on the part of the Holder of this Note in exercising any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. All rights and
remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.

 



 -8- 

 

 

7.2       Notices. Any notice required or permitted pursuant to this Note shall
be given in writing and shall be given either personally or by sending it by
next-day or second-day courier service, fax, electronic mail or similar means to
the address as shown below (or at such other address as such party may designate
by fifteen (15) days’ advance written notice to the other parties to this Note
given in accordance with this section):

 

If to the Holder: TSANG WAI YEE TERRI   HOUSE D39, REGALIA BAY, 88 WONG MA KOK
ROAD, STANLEY, HONG KONG           with a copy to:       c/o CHINA TIMES
SECURITIES LIMITED   ROOM 1608, 16/F, HARCOURT HOUSE, 39 GLOUCESTER ROAD,
WANCHAI, HONG KONG       Fax: +852-25272331         If to the Company: Network
CN Inc.   3/F, D.J. Securities Building,   171 Hoi Bun Road, Kwun Tong  
Kowloon, Hong   Email: e.leung@ncnmedia.com       with a copy to (which shall
not constitute notice):       SCOTT KLINE   KLINE LAW GROUP PC
15615 Alton Parkway, Suite 450
Irvine, CA 92618   Office: (949) 271-6355   Fax: (949) 271-6301   Mobile: (415)
745-0314

 

 

Where a notice is sent by next-day or second-day courier service, service of the
notice shall be deemed to be effected by properly addressing, pre-paying and
sending by next-day or second-day service through an internationally-recognized
courier a letter containing the notice, with a confirmation of delivery, and to
have been effected at the expiration of two (2) days after the letter containing
the same is sent as aforesaid. Where a notice is sent by fax or electronic mail,
service of the notice shall be deemed to be effected by properly addressing, and
sending such notice through a transmitting organization, with a written
confirmation of delivery, and to have been effected on the day the same is sent
as aforesaid.

 



 -9- 

 

 

7.3       Assignability.  This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. Subject to applicable laws and regulations, this Note
and all rights hereunder may be transferred or assigned in whole or in part by
the Holder, and the Company shall assist the Holder in consummating any such
transfer or assignment. The Company may not assign this Note without the consent
of the Holder. A transfer of this Note may be effected only by a surrender
hereof to the Company and the issuance by the Company of a new note or notes in
replacement thereof, which shall be registered by the Company in accordance with
Section 7.4 hereof once an executed copy of the replacement note has been
executed by the transferee.

 

7.4       Transfer Register. In the event of a transfer, the Company shall
maintain a register (the “Register”) for the registration or transfer of this
Note, and shall enter the names and addresses of the registered holders of this
Note, the transfers of this Note and the names and addresses of the transferees
of this Note. The Company shall treat any registered holder as the absolute
owner of this Note held by such holder, as indicated in the Register, for the
purpose of receiving payment of all amounts payable with respect to this Note
and for all other purposes.  The Note and the right, title, and interest of any
person in and to such Note shall be transferable only upon notation of such
transfer in the Register.  Solely for purposes of this Section 7.4 and for tax
purposes only, the keeper of the Register, if it is not the Company, shall be
the Company’s agent for purposes of maintaining the Register.  This Section 7.4
shall be construed so that this Note is at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
United States Internal Revenue Code (the “Code”) and any related regulations
(and any other relevant or successor provisions of the Code or such
regulations).

 

7.5       Collection Costs; Attorneys’ Fees. If default is made in the payment
of this Note, the Company shall be obligated to pay the Holder hereof reasonable
costs of collection, including attorneys’ fees and, in addition, the Company and
of any amendment or modification of any of the foregoing requested by the
Company or arising following an Event of Default.

 

7.6       Governing Law; Rules of Construction. THIS NOTE AND THE RIGHTS AND
OBLIGATIONS OF THE COMPANY HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF HONG KONG SPECIAL
ADMINISTRATIVE REGION OF THE PEOPLE’S REPUBLIC OF CHINA.

 

7.7       Consent to Jurisdiction and Service of Process. ALL JUDICIAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS NOTE, OR ANY OBLIGATIONS
HEREUNDER, MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN HONG KONG
SPECIAL ADMINISTRATIVE REGION OF THE PEOPLE’S REPUBLIC OF CHINA.

 

7.8       Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS NOTE. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS.

 

7.9       Usury Savings Clause. This Note is subject to the express condition
that at no time shall the Company be obligated or required to pay interest at a
rate which could subject the Holder to either civil or criminal liability as a
result of being in excess of the maximum rate which Company is permitted by law
to agree to pay. If, by the terms of this Note, the Company is at any time
required or obligated to pay interest on the outstanding balance at a rate in
excess of such maximum rate, the rate of interest under this Note shall be
deemed to be immediately reduced to such maximum rate and interest pay able
hereunder shall be computed at such maximum rate and the portion of all prior
interest payments in excess of such maximum rate shall be applied and shall he
deemed to have been payments in reduction of the outstanding balance.

 



 -10- 

 

 

7.10     United States Dollars. All references to “$” or dollars in this Note
shall refer to the currency of the United States.

 

7.11     Section Headings. Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Note.

 

*    *    *

 

[Remainder of Page Left Blank Intentionally]

 



 -11- 

 

 

IN WITNESS WHEREOF, this Note has been executed and delivered on the date
specified above by the duly authorized representative of the Company.

 

 

  NETWORK CN INC.                     By:       Name:  Earnest Leung     Title:
Chief Executive Officer  

 

 -12- 

 

 

Exhibit A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert the following amount of the outstanding
principal [and accrued and unpaid interest thereon] under that certain 1% Senior
Unsecured Convertible Promissory Note, due January 13, 2026 of NETWORK CN INC.,
a Delaware corporation (the “Company”), into shares of Common Stock according to
the conditions therein, as of the date written below.  No fee will be charged to
the holder for any conversion.

 

 

 

Conversion calculation:   

 

 

 

Date to Effect Conversion:   

 

 

 

Number of shares of Common Stock to be issued:   

 

 

 

Shares of Common Stock to be issued in the name of: [Insert name of Holder or
its assignee]

 

 

 

HOLDER:             (Print Name of Holder)         By:     Name:     Title:    

 

 -13- 

 

 

Exhibit B

 

NOTICE OF SALES OR TRANSFER

 

I, ________________, holder of Hong Kong Special Administrative Region passport
No.: ________________, (the “Holder”) of 1% Senior Unsecured Convertible
Promissory Note (“the Note”), due January 13, 2026 of NETWORK CN INC., hereby
give notice that the note was sold or ownership transferred to:

 

Name (“New Holder”):

Passport No.:

Date of sales or transfer:

Address:

Contact No.:

Bank Accounts information:

Beneficiary Bank:

Beneficiary Bank Address:

Beneficiary A/C Name:

Bank Code:

Beneficiary A/C No.:

SWIFT code for beneficiary bank:

 

 

 

 

 

 

HOLDER:             (Print Name of Holder)         By:     Name:    

 

 

 

NEW HOLDER:             (Print Name of Holder)         By:     Name:    

 

 

-14-

 

 